UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: September 14 , 2011 (Date of earliest event reported) HERMAN MILLER, INC. (Exact name of registrant as specified in its charter) Michigan (State or Other Jurisdiction of incorporation) 001-15141 (Commission File No.) 38-0837640 (IRS Employer Identification no.) 855 East Main Avenue Zeeland, Michigan (Address of Principal Executive Offices) (Zip Code) (616) 654-3000 (Registrant's Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On September 14, 2011, following conversations with Institutional Shareholder Services (ISS), Herman Miller, Inc. (the "Company"), provided the following information to ISS: Under the terms of the Company's current Long-Term Incentive Plan, as of May 28, 2011, 5,657,130 shares were available for future issuance by the Company, exclusive of shares subject to outstanding awards, and inclusive of 247,202 shares that remained available for future issuance for awards other than options. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:September 14 , 2011 HERMAN MILLER, INC. (Registrant) By: /s/ James E. Christenson James E. Christenson SVP, Legal Services, and Secretary
